        Case 1:17-cv-00174-CRK Document 118               Filed 09/14/20      Page 1 of 1




                                                                                    Form M-2-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                         FORM M-2
UNITED STATES,

                             Plaintiff,
                                                                   Court NoV.: 17-00174, 17-00232,
                      v.                                                       19-00004, 19-00019

MAVERICK MARKETING LLC, ET AL,

                             Defendant.


                                   REPORT OF MEDIATION


                                             January 24, 2020
That pursuant to the Order of Referral dated ___________________ in this case,

I served as Judge Mediator for the mediation process between the parties in this

                                   September 11, 2020
case. The process was concluded on ___________________________;


       ___ The mediation resulted in a settlement of all issues;


       ___ The mediation resulted in a partial settlement;


       ___ The mediation did not result in a settlement;



                                                      /s/ Leo M. Gordon
                                                     ___________________________________
                                                     (Name)
                                                     Judge Mediator

DATED:         September 14, 2020
               New York, New York



(Added Sept. 30, 2003, eff. Jan. 1, 2004; Dec. 6, 2011, eff. Jan. 1, 2012.)
